Citation Nr: 1543268	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to November 1984 and from January 1988 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for bilateral hearing loss, rated noncompensable, and tinnitus, rated 10 percent disabling, each effective January 1, 2012.  The Veteran requested a Board videoconference hearing in his February 2014 substantive appeal, but withdrew the request in April 2014.


FINDINGS OF FACT

1. The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level I in either ear (pursuant to 38 C.F.R. § 4.85).

2. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; factors warranting referral for extraschedular consideration are neither shown nor alleged.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

2. A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met for each claim.  As the rating decision on appeal granted service connection for bilateral hearing loss and tinnitus and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the August 2012 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured; there's no indication relevant treatment records are outstanding.  He underwent a VA audiological evaluation in August 2012.  The Board finds the examination report adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran and conducted a thorough examination.  As such, the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

The Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss and a rating in excess of 10 percent for his service-connected tinnitus. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A March 2011 report of medical examination shows the Veteran was found to be not qualified for service.  His significant or disqualifying defects included hearing loss among other disabilities.  A waiver was recommended, but the appropriate box was not marked to indicate whether one was granted or not.  

In a February 2012 statement, the Veteran reported only his hearing loss disqualified him from National Guard service.  

The Veteran was provided a VA audiological evaluation in August 2012.  The examination revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
75
LEFT
25
25
35
60

Maryland CNC speech recognition testing revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  Hearing within normal limits sloping to a moderately severe high-frequency sensorineural hearing loss in the left and hearing within normal limits sloping to a severe high-frequency sensorineural hearing loss in the right ear were diagnosed.  The Veteran reported hearing a constant, low-pitched ringing in his ears that seemed to be getting worse as he aged, and tinnitus was also diagnosed.  The examiner noted the Veteran was a plumber and found the Veteran's hearing loss had no significant effects on his occupation and no effect on his usual daily activities. 

The August 2012 rating decision granted the Veteran service connection for bilateral hearing loss, rated noncompensable, and tinnitus, rated 10 percent disabling, effective January 1, 2012.  

In a September 2012 notice of disagreement, the Veteran contended he was entitled to a rating in excess of 10 percent for his service-connected bilateral hearing loss and tinnitus because they prevented him from joining the National Guard and potential retirement pay.  He reiterated the same in an October 2012 statement.

A February 2013 VA primary care nursing note indicates the Veteran was hard of hearing and had tinnitus.  A February 2013 primary care physician note indicates hearing loss was diagnosed.  

In his February 2014 substantive appeal, the Veteran reported his bilateral hearing loss and tinnitus are very hard to live with.  He argued he was entitled to a 65 percent disability rating because he had dealt with the hearing loss and tinnitus since service, a period of years.

Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA). 

At the time of the August 2012 VA evaluation, the Veteran was shown to have an average puretone hearing loss of 38 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  He was shown to have an average puretone hearing loss of 36 decibels in the left ear, with 98 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  The application of those designations to Table VII results in a noncompensable rating.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating.  His VA treatment records indicate he has bilateral loss, but do not indicate the severity.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that he is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board also recognizes the Veteran's contention that he is entitled to an increased rating because he has had his bilateral hearing loss since service and it prevented him from joining the National Guard.  However, as noted above, disability evaluations are determined by applying the criteria set forth in the VA's rating schedule, which is based upon the average impairment of earning capacity, not preclusion from certain occupational opportunities and their financial benefits.  Accordingly, the criteria for a compensable rating for bilateral hearing loss have not been met.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's hearing loss disability is manifested by a reduced hearing acuity.  Such functional impairment is fully contemplated by the schedular criteria.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization as a result of his hearing loss.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to his bilateral hearing loss.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board recognizes that the August 2012 VA examiner opined that the Veteran's hearing loss had no significant effect on his occupation, indicating it may affect in some manner, but the Veteran has not alleged his bilateral hearing loss affects his employability separate from it preventing him from joining the National Guard.    Furthermore, audiometric and speech discrimination testing shows the Veteran's bilateral hearing loss does not warrant a compensable rating, suggesting no occupational impairment.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Tinnitus

Under Diagnostic Code 6260, a 10 percent rating is the maximum rating authorized for tinnitus. 

In the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, VA is prohibited from awarding two separate disability ratings of 10 percent each in order to approximate a higher disability rating than is provided by the regulatory rating schedule.  Moreover, alternate Diagnostic Codes do not afford a basis for the assignment of any higher schedular evaluation.  In sum, the highest available schedular evaluation for tinnitus has already been assigned.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected tinnitus, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau, 492 F. 3d at 1377.  To the extent that the Veteran argues his symptoms support an increased disability rating, he is not competent to make such assertions.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's tinnitus more nearly approximates the criteria for a rating in excess of 10 percent during the period on appeal.  Staged ratings are therefore not warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's tinnitus under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 115.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's tinnitus is manifested by a constant ringing in his ears.  The rating schedule contemplates such symptomatology.  He is not shown to have been hospitalized for any episodes related to tinnitus.  Thus, the Board finds that he does not experience any symptomatology with regard to his tinnitus that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is therefore not required.

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to his tinnitus.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice, 22 Vet. App. 447.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


